103 U.S. 673 (____)
McCARTHY
v.
PROVOST.
Supreme Court of United States.

Mr. Thomas J. Semmes for the appellant.
Mr. Henry B. Kelly for the appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We have no jurisdiction in this case. The suit was brought to recover one two hundred and fortieth part of certain lands, and for a partition so as to set off to the appellant in severalty that interest. It is averred in the bill that "the value of the property sought to be partitioned amounts to more than $5,000," but the matter in dispute on this appeal is only one two hundred and fortieth part of the whole property, as that is all the appellant claims. Our jurisdiction, therefore, depends on the value of that part, which certainly is not shown to be more than $5,000.
Appeal dismissed.